DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 05/28/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are currently pending and examined below. 

Drawings

2.	The drawings filed on 05/28/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 11/19/2020 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1, 3-10 and 17-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Michaud (U.S. Patent Application Publication # 2013/0294595 A1). Michaud is already of the record, having been disclosed by the Applicants in their IDS.

With regards to claim 1, Michaud teaches an electronic communication system comprising a first participant device comprising an application that receives input Para 45, discloses a text-only participant);

a second participant device (Para 44, discloses a voice-only participant);
 
a text-to-speech engine that converts the text information into audio information (Para 59 and figure 9, disclose a WYT component which can create voice from incoming text); 

and a conferencing engine comprising a mixer that receives audio information from the text-to-speech engine and the second participant device and combines the audio information from the second participant device and the text-to-speech engine into an audio conference (Para 62, teaches that these text contributions converted to voice can be mixed with the participant 108 voice contributions in a voice-embedded-text element 332 and supplied to participants 108 who request it as voice with embedded text 308).

With regards to claim 3, Michaud teaches the electronic communication system of claim 1, wherein a conferencing device comprises the text-to-speech engine (Para 59, teaches a WYT component 338 which can create voice from incoming text).

claim 4, Michaud teaches the electronic communication system of claim 1, wherein the application comprises a client (Figure 1, teaches the use of computers by the participants which act as clients). 

With regards to claim 5, Michaud teaches the electronic communication system of claim 1, wherein the application determines whether to hold the text information or to send the text information to the text-to- speech engine (Para 62, and figure 3, teach the WYT which discloses this feature). 

With regards to claim 6, Michaud teaches the electronic communication system of claim 1, wherein the first participant device sends an indication that a user has information to share with the conferencing engine (Para 62, and figure 3, teach that the text can be stored as voice and provided when an idle period in the voice communications is present. That is when an appropriate occasion is observed, a new interaction can assume the floor. These text contributions converted to voice can be mixed with the participant 108 voice contributions in a voice-embedded-text element 332 and supplied to participants 108 who request it as voice with embedded text 308).

With regards to claim 7, Michaud teaches the electronic communication system of claim 1, wherein the application determines whether a predetermined period of audio silence is detected, and if the predetermined period of audio silence is detected, causes the text information to be sent to the text-to-speech engine Para 59, teaches a WYT component 338 which can create voice from incoming text. Further, para 62 and figure 3, teach that texts 304 received over the network 212 from IMs, or the like, at the text conference 334 can be queued at the WYT 338. To adjust for different modalities implemented between incoming voice 302 and text 304 communications, a pause or idle period can be implemented at the WYT 338. The incoming text 304 at the WYT 338 can be held until a gap in the conference indicating no primary voice speaker is detected. The text in the WYT 338 can then be converted to voice in WYT 338 and appended with a participant's identification. Alternatively, the text can be stored as voice and provided when an idle period in the voice communications is present. That is when an appropriate occasion is observed, a new interaction can assume the floor. These text contributions converted to voice can be mixed with the participant 108 voice contributions in a voice-embedded-text element 332 and supplied to participants 108 who request it as voice with embedded text 308).

With regards to claim 8, Michaud teaches the electronic communication system of claim 1, wherein the conferencing engine determines whether to hold the text information or to send the text information to the text- to-speech engine (Para 62, and figure 3, teach that incoming texts 304 can go through the text conference 334 as text only 310. Texts 304 received over the network 212 from IMs, or the like, at the text conference 334 can be queued at the WYT 338. To adjust for different modalities implemented between incoming voice 302 and text 304 

With regards to claim 9, Michaud teaches the electronic communication system of claim 1, wherein the conferencing engine determines whether a predetermined period of audio silence is detected, and if the predetermined period of audio silence is detected, causes the text information to be sent to the text-to-speech engine (Para 59, teaches a WYT component 338 which can create voice from incoming text. Further, para 62 and figure 3, teach that texts 304 received over the network 212 from IMs, or the like, at the text conference 334 can be queued at the WYT 338. To adjust for different modalities implemented between incoming voice 302 and text 304 communications, a pause or idle period can be 

With regards to claim 10, Michaud teaches an electronic communication system comprising a first participant device comprising an application that causes information to be displayed on the first participant device to a first participant (Para 45 and figure 1, disclose that participant Corn 108C can have a computer 110C and can interact with the conference only by text. Therefore, similarly to Apple 108B, Corn 108C can wish to have the conference media mixed and presented to him in his preferred media. Therefore, he would wish to have a connection which he can receive the text messages from the conference and the voice contributions converted to text. He can also request identifying information of other participants 108 who provided the text);

Para 93 and figure 4, teach the creation of streaming media. Incoming voice stream 302 from participants 108 can be terminated on the input media processor 404. The IMP 404 can have multiple independent network addresses and/or ports. During negotiation for conference admission, the SI 402 can have supplied each user requesting it a separate network address and/or port. The use of these separate network connections can allow the separate voice streams from each participant 108 to be identified and discriminated from that of other participants 108);

and a speech-to-text engine that receives the one or more media streams and converts audio information from each of the one or more media streams into text information corresponding to each of the one or more second participant devices, 
(Para 61 and figure 3, teach that the conference output voice is sent to a speech recognizer in which it can be partitioned and transcoded into text); 

wherein the information to be displayed comprises the text information (Para 84, teaches that for participant 108 reception of text media 310 such as IM or text with embedded voice 312, the protocol which can be used to send it and application address of the text client that can receive these messages).

claim 17, Michaud teaches an electronic communication method comprising the steps of entering text information on a first participant device (Para 45, discloses a text-only participant);

determining whether to send text information to a text-to-speech engine immediately (Para 62 and figure 3, teach different scenarios where the system decides on whether to send text information to a TTS engine immediately or not depending on whether a current interaction is taking place on someone else has the floor);

sending the text information to a text-to-speech engine to convert the text information to audio information (Para 59 and figure 9, disclose a WYT component which can create voice from incoming text);

providing the audio information received from the text-to-speech engine to a conferencing engine and mixing the audio information received from the text-to-speech engine with audio information received from a second participant device (Para 44, discloses a voice-only participant. Para 62, further teaches that these text contributions converted to voice can be mixed with the participant 108 voice contributions in a voice-embedded-text element 332 and supplied to participants 108 who request it as voice with embedded text 308).

claim 18, Michaud teaches electronic communication method of claim 17, further comprising a step of sending an indication that the first participant device has text information to send to the conferencing engine (Para 33, teaches that for synchronous modality applications, users do not normally talk over one another but instead use various clues or indications to show their desire for the group's attention or when having it their willingness to relinquish it).

With regards to claim 19, Michaud teaches electronic communication method of claim 17, further comprising a step of determining whether a predetermined period of audio silence is detected (Para 62 and figure 3, teach that texts 304 received over the network 212 from IMs, or the like, at the text conference 334 can be queued at the WYT 338. To adjust for different modalities implemented between incoming voice 302 and text 304 communications, a pause or idle period can be implemented at the WYT 338. The incoming text 304 at the WYT 338 can be held until a gap in the conference indicating no primary voice speaker is detected. The text in the WYT 338 can then be converted to voice in WYT 338 and appended with a participant's identification. Alternatively, the text can be stored as voice and provided when an idle period in the voice communications is present. That is when an appropriate occasion is observed, a new interaction can assume the floor).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Davis (U.S. Patent Application Publication # 2005/0021344 A1).

With regards to claim 2, Michaud may not explicitly detail the limitation wherein the first device comprises the text-to-speech engine. However, Davis teaches this (Para 20 and figures 1-2, teach that the system can receive at step 60 a second text message from any one among the plurality of devices on the IM-

Michaud and Davis can be considered as analogous art as they belong to a similar field of endeavor in audio conferencing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Davis (Use of a device with text to speech capabilities) with those of Michaud (Use of an audio conferencing system) so as to provide a method of delivering voice messages to the intended recipient in the native format of the recipient's device in the language understood by the recipient while also providing a real-time collaboration system that does not necessarily require a voice messaging system to gain access to a conference (Davis, para 7). 

6.	Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Niazi (U.S. Patent Application Publication # 2013/0325877 A1).

With regards to claim 11, Michaud may not explicitly detail the limitation further comprising a sentiment engine that receives the text information from the speech-to-text engine. However, Niazi teaches this (Paragraphs 20-26 and figure 1, teach a sentiment analysis engine that obtains sentiment from a text. The text could be obtained from an automatic speech recognizer or ASR which converts speech to text). 

Michaud and Niazi can be considered as analogous art as they belong to a similar field of endeavor in speech processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Niazi (Use of a sentiment analysis device in conjunction with a speech recognition system) with those of Michaud (Use of an audio conferencing system) so as to provide a system capable of generating sentiment root cause and leveraging root cause in document search technologies and document generation technologies (Niazi, para 7). 

With regards to claim 12, Michaud may not explicitly detail the limitation further comprising a sentiment transcription engine that receives sentiment information from the sentiment engine. However, Niazi teaches this (Para 33 and figure 1, teach that a root cause analysis engine 140 receives the sentiment information from the sentiment engine to generate at least one root cause 147 for sentiment 127). 

Michaud and Niazi can be considered as analogous art as they belong to a similar field of endeavor in speech processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Niazi (Use of a sentiment analysis device in conjunction with a speech recognition system) with those of Michaud (Use of an audio conferencing system) so as to provide a system capable of generating sentiment root cause Niazi, para 7). 

With regards to claim 13, Michaud may not explicitly detail the limitation wherein the first participant device receives sentiment information from the sentiment transcription engine. However, Niazi teaches this (Para 40 and figure 1, teach that an output device 170 that receives this sentiment information along with a root cause 147 for sentiment 127). 

Michaud and Niazi can be considered as analogous art as they belong to a similar field of endeavor in speech processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Niazi (Use of a sentiment analysis device in conjunction with a speech recognition system) with those of Michaud (Use of an audio conferencing system) so as to provide a system capable of generating sentiment root cause and leveraging root cause in document search technologies and document generation technologies (Niazi, para 7). 

With regards to claim 14, Michaud may not explicitly detail the limitation wherein the first participant device displays information corresponding to the sentiment information and the text information. However, Niazi teaches this (Para 40 and figure 1, teach that root cause 147 can include providing recommendations on changing a document via output device 170, so that it comprises sentiment 

Michaud and Niazi can be considered as analogous art as they belong to a similar field of endeavor in speech processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Niazi (Use of a sentiment analysis device in conjunction with a speech recognition system) with those of Michaud (Use of an audio conferencing system) so as to provide a system capable of generating sentiment root cause and leveraging root cause in document search technologies and document generation technologies (Niazi, para 7). 

44836-8629-0619 1With regards to claim 16, Michaud may not explicitly detail the limitation wherein the information corresponding to the sentiment information comprises pictorial information. However, Niazi teaches this (Para 53 and figure 3, teach that sentiment drivers represent document format specific features that can be integrated into target document 310A e.g., an element, a word, a phrase, a picture, a person, an event, a concept, a normalized concept, a sound, metadata, etc.).

Michaud and Niazi can be considered as analogous art as they belong to a similar field of endeavor in speech processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the Niazi, para 7). 

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of Niazi and further in view of Breazeal (U.S. Patent Application Publication # 2017/0206064 A1).

With regards to claim 15, Michaud and Niazi may not explicitly detail the limitation wherein the information corresponding to the sentiment information comprises animated information. However, Breazeal teaches this (Para 196 and figure 1, teach a persistent companion device or PCD 100 which is capable of analyzing mood content of a reminder and use this information to influence the animation/lighting/delivery of that reminder). 

Michaud, Niazi and Breazeal can be considered as analogous art as they belong to a similar field of endeavor in speech processing systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Breazeal (Output of a sentiment by way of an animation in conjunction with a speech recognition system) with those of Michaud and Niazi Breazeal, para 82). 

Conclusion

8.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Shaffer (U.S. Patent # 6853716 B1), Berstis (U.S. Patent # 6865264 B2). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is 

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)